Title: From James Madison to Albert Gallatin, 30 September 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


30 September 1803, Department of State. In answer to Gallatin’s letter of 19 Sept., encloses a copy of his letter to Erving of 19 Apr. and an extract from Erving’s answer. “Though I am without information of the exact amount of the reimbursements of expences in prize causes, it is reasonable to believe that they have been considerable.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539.



   
   George Erving to JM, 6 June 1803.


